Citation Nr: 0327291	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to December 8, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in Nashville, 
Tennessee which denied entitlement to an effective date prior 
to December 8, 1997 for the grant of service connection for 
PTSD.  In a June 2001 decision, the Board denied entitlement 
to an earlier effective date for service connection for PTSD.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2002 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded pursuant to 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); the joint 
motion was granted by a January 2003 Court order.  The case 
was subsequently returned to the Board.


REMAND

In light of the joint motion and the recent Court order, the 
Board finds that additional development is necessary prior to 
Board review of the claim.

The VCAA was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio, 
supra; Huston v. Principi, 17 Vet. App. 195 (2003). 

The Board, in accordance with the joint motion, finds that 
this case must be remanded in order for the RO to provide the 
veteran and his representative with the notice prescribed by 
38 U.S.C.A. § 5103(a) (West 2002); and Quartuccio, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran and 
his representative with a VCAA notice 
letter pertaining to his claim for 
service connection.

After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) (see also 
Quartuccio, supra and Huston, supra), 
they should be given the opportunity to 
respond.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to an 
effective date prior to December 8, 1997 
for the grant of service connection for 
PTSD.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




